Citation Nr: 0833566	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-31 230	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, with a history of myocardial infarction and coronary 
artery bypass graft surgery.

2.  Entitlement to service connection for a nerve disorder.

3.  Entitlement to service connection for a venous blockage 
of the leg.

4.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel





INTRODUCTION

The veteran had active duty service from June 1970 until 
February 1972, and had additional National service until June 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  

The February 2007 rating decision also denied a claimed for 
service connection for diabetes mellitus, type II.  A 
September 2007 rating decision granted service connection for 
diabetes mellitus, type II, with a 10 percent evaluation 
effective October 2006 and a 20 percent evaluation effective 
April 2007.  This decision was not appealed.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1970 to February 1972.  

2.	On September 2008 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, in North 
Little Rock, Arkansas, that the appellant died in July 2008.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.


		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


